DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: claims 1 and 9 are not grammatically correct since it recites periods “.” after steps a., b., etc., however periods should only be used at the end of a claim. A suggested amendment would be to use parentheses such as (a), (b) and (c).
Appropriate correction is required.

Allowable Subject Matter
Claims 10, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, 
The Claims 
The claim is directed to:
A cell produced by the method of claim 1.
Teachings in the Art
The art teaches that pancreatic progenitor cells are naturally occurring in the intact pancreas and can be isolated (Zou et al., 2006, Int. J. Biochem. Cell Biol., Vol. 38, pgs. 973-984, see Abstract and section 3.3).
Accordingly, the claim is directed to a composition using only a nature-based product, i.e., pancreatic progenitor cell, this nature-based product is then analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. The claims thus encompass a pancreatic progenitor cell which is identical (no difference in characteristics) to a naturally occurring pancreatic progenitor cell. 
Because there is no difference between the pancreatic progenitor cell used in the claimed composition and a naturally occurring pancreatic progenitor cell, the claimed cell does not have markedly different characteristics, and thus is a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed cell does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed composition comprises a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product is a pancreatic progenitor cell.
	It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cell or composition is capable of being used for (i.e. treatment). In this case only a pancreatic progenitor cell is examined with respect its status as a judicial exception. It is again emphasized that the claimed invention is a composition and not a method.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to a pancreatic progenitor cell, there are no additional components which impart any additional element or structural limitations to the recited cells. The pancreatic progenitor cell cultured in claim 1 is 
The only factors which can be examined under 101 in the claimed composition are those that are recited in the claim i.e. a cell produced by the method of claim 1.
How the pancreatic progenitor cell is obtained and the knowledge of using the pancreatic progenitor cell is not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus qualify as a judicial exception. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 9, 12-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2014/165663 A1) in view of Bonfanti et al. (2015, Stem Cells and Dev., Vol. 24(15), pgs. 1766-1778) and Xian et al. (WO 2014/152321 A1).
Claim Interpretation: the specification defines the pancreatic progenitor cells as “a cell that can give rise to multiple distinct cells of the pancreatic lineage. It is to be understood that a pancreatic progenitor cell is developmentally more proximal to specialized cells of the pancreas as compared to pluripotent stem cells.” (pg. 2 lines 26-29). In this regard, claim 1 does not limit the pancreatic progenitor to any cell surface expression markers and it is interpreted that the endoderm progenitor cells taught by Burton encompasses the pancreatic progenitor cell of the claimed method since Burton teaches that the endoderm progenitor cells can form cells of the pancreas (pg. 23 parag. 102). Further, it should be noted that the term “pancreatic progenitor” has no specific definition in the art, whereas cells such as pancreatic endoderm (which are a progenitor to pancreatic endocrine cells) are clearly defined in the art by both morphology and cell surface expression of markers.
	Regarding claims 1, 2, 4, 5, 12 and 22, Burton et al. teach a method of culturing pancreatic progenitor cells comprising contacting said cells with RA, SB431542, a B27 supplement and DAPT (parags. 11, 13, 124 and 137).
	Regarding claim 9, Burton teaches using 6 µM of SB431542 and 2 µM of RA (pg. 55 parag. 214).
	Regarding claims 13-15, Burton teaches growing their cell population to a homogenous population, having less that 0.1% of contaminating cell types (pg. 25 parag. 110).
	Regarding claim 16, Burton teaches that their cell can be passaged indefinitely (pg. 34 parag. 139). 

	Regarding claim 21, Burton does not teach that their cells expressed SOX2, thus absent the evidence it is interpreted that Burton’s cells do not express SOX2.
	Regarding claim 23, Burton teaches that the cell culture medium can be placed in separate containers (parags. 170 and 194).
Please note that the term kit is not accorded any patentable weight, as it is directed to a composition comprising cell culture medium and cells used in in the invention. With regard to claimed cell culture medium and cells, the limitation that the kit contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).


	Burton does not teach:
	(i) using EGF with their progenitor cells, and
	(ii) using 3T3-J2 fibroblast cells.

	(i) Regarding using EGF in claim 1 and 9, Bonfanti et al. teach that expansion and differentiation of pancreatic progenitor cells is modulated by EGF (see Abstract).
	Specifically, Bonfanti teaches that they used 50 ng/ml of EGF (pg. 1767 col. 2 parag. 1) and continues to teach that “Our data thus support the complex role of EGF on pancreatic

and beta cell maintenance ex vivo.” (pg. 1776 col. 2 last parag. bridge pg. 1777 col. 1 lines 1-3). 

	(ii) Regarding 3T3-J2 cells in claims 1 and 24, Xian et al. teaches that feeder layers, using feeder cells such as 3T3-J2 cells, “provides a surface suitable for growth of, the cells of interest. The feeder cell layer provides an environment in which the cells of interest can grow.” (pg. 31 parag. 2, specifically, lines 5-6).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Burton regarding a method of culturing pancreatic progenitor cells with the teachings of Bonfanti regarding EGF’s role in pancreatic progenitor cells expansion and with the teachings of Xian regarding growing cells on a feeder layer of 3T3-J2 cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Bonfanti teaches that EGF facilitates the expansion of pancreatic progenitor cells and Xian teaches that feeder cell layers such as 3T3-J2 cells provide a suitable surface for the growth of cells of interest. Thus the ordinary artisan would have been motivated to grow the pancreatic progenitor cells of Burton using the EGF of Bonfanti on the 3T3-J2 cells of Xian.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2014/165663 A1) in view of Bonfanti et al. (2015, Stem Cells and Dev., Vol. 24(15), pgs. 1766-1778) and Xian et al. (WO 2014/152321 A1) as applied to claims 1, 2, 4, 5, 9, 12-17 and 21-24 above, and further in view of Kunisada et al. (2011, Stem Cell Res., Vol. 8, pgs. 274-284). 
Burton, Bonfanti, and Xian are relied upon above in teaching a method of culturing pancreatic progenitor cells. 
Additionally regarding claim 8, Bonfanti teaches culturing pancreatic progenitor cells with FGF10 and an N2 supplement (pg. 1767 col. 2 parag. 1).

Burton also teaches that their culture of pancreatic progenitor cells can be differentiated into insulin expressing β cells (pgs. 55-57, parags. 214-218).

Burton, Bonfanti, and Xian do not teach:
(i) using dexamethasone.

Kunisada teaches the culture of pancreatic progenitor cells using dexamethasone (10 µM) (see Abstract and pg. 282 col. 2 parag. 2).
Kunisada continues to teach that “we investigated conditions that allowed the efficient generation of insulin-producing cells from PDX1-positive cells. Various compounds, including forskolin, dbcAMP, IBMX, TGF-β type I receptor inhibitors, and dexamethasone, have been found to increase the number of insulin-producing cells.” (pg. 281 col. 2 parag. 2 lines 1-6).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Burton, Bonfanti, and Xian regarding a method of culturing pancreatic progenitor cells with the teachings of Kunisada regarding the effect of dexamethasone on pancreatic progenitor cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Burton teaches that their pancreatic progenitor cells can be further differentiated into pancreatic β cells and Kunisada teaches that dexamethasone can be used in a culture of pancreatic progenitor cells for further differentiation. 
	There would have been a reasonable expectation of success that the pancreatic progenitors of Burton could be cultured with dexamethasone since Kunisada teaches successful culture of pancreatic progenitor cells with dexamethasone.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.